      Case 2:20-cv-00565-GBW-CG Document 59 Filed 09/24/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

KIMBERLY HEREDIA, et al.,

             Plaintiffs,

v.                                                            CV No. 20-565 GBW/CG

CITY OF LAS CRUCES ex rel.
LAS CRUCES POLICE DEPARTMENT, et al.,

             Defendants.

                       ORDER SETTING EXPEDITED BRIEFING

      THIS MATTER is before the Court on Defendants’ Motion to Stay Discovery

Pending Ruling on Qualified Immunity (the “Motion”), (Doc. 58), filed September 23,

2020. IT IS HEREBY ORDERED that the parties shall submit expedited briefing on the

Motion as follows:

      1.     Plaintiff shall file a response to the Motion no later than 5:00 p.m. on

Thursday, October 1, 2020; and

      2.     Defendants may file a reply to the Motion no later than 5:00 p.m. on

Monday, October 5, 2020.

      IT IS SO ORDERED.



                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
